Order entered July 14, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01122-CR

                         VICENTE ALEJANDRO PEREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-62649-N

                                            ORDER
       On June 24, 2015, the Court sent the parties a letter questioning our jurisdiction over the

appeal. Specifically, we noted that sentence was imposed in open court on July 9, 2014 and no

motion for new trial was filed. Therefore, appellant’s notice of appeal was due by August 8,

2014. Appellant’s notice of appeal is file-stamped August 22, 2014, nothing in the record reflects

that it was mailed on or before August 8, 2014, and no extension motion was filed in this Court

within fifteen days of August 8, 2014. In response, appellant filed a letter brief seeking a thirty-

day extension of time to supplement the record with documentation to support this Court’s

jurisdiction. The State responds that it does not oppose the extension.

       We GRANT the extension as follows. We ORDER appellant to file, within THIRTY

DAYS of the date of this order, a supplemental record that contains documentation that
establishes the date, if any, on which appellant’s notice of appeal was mailed to the trial court.

That documentation may be submitted in accordance with Texas Rule of Appellate Procedure

9.2. If the court does not receive the required documentation with the time specified, we will,

without further notice, dismiss the appeal for want of jurisdiction.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                      /s/     ADA BROWN
                                                              JUSTICE